                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES WIEBELHAUS, and SHARON
WIEBELHAUS,
                                                                      8:15CV291
                       Plaintiffs,

        vs.                                                  ORDER TO SHOW CAUSE

BIOMET, INC., and BIOMET
ORTHOPEDICS, LLC,

                       Defendants.


       The records of the Court show that on January 10, 2019, letters (Filing Nos. 161-166) were
sent to the following attorneys from the Office of the Clerk directing that they obtain admittance
to practice in this district and register for the Case management/Electronic Case Filing System
(“System”):
       Adrienne F. Busby                                J. Joseph Tanner
       FAEGRE, BAKER LAW FIRM -                         FAEGRE, BAKER LAW FIRM -
       INDIANAPOLIS                                     INDIANAPOLIS
       300 North Meridian Street                        300 North Meridian Street
       Suite 2700                                       Suite 2700
       Indianapolis, IN 46204-1750                      Indianapolis, IN 46204-1750
       Andrew L. Campbell                               Stephanie N. Russo
       FAEGRE, BAKER LAW FIRM -                         FAEGRE, BAKER LAW FIRM -
       INDIANAPOLIS                                     INDIANAPOLIS
       300 North Meridian Street                        300 North Meridian Street
       Suite 2700                                       Suite 2700
       Indianapolis, IN 46204-1750                      Indianapolis, IN 46204-1750
       Erin L. Hanig                                    John D. LaDue
       LADUE, CURRAN LAW FIRM                           LADUE, CURRAN LAW FIRM
       100 East Wayne Street                            100 East Wayne Street
       Suite 300                                        Suite 300
       South Bend, IN 46601                             South Bend, IN 46601


None of the above attorneys have complied with the letters from the Clerk of Court. Accordingly,


       IT IS ORDERED that on or before February 15, 2019, each of the attorneys listed above
shall either comply with the requests set forth in the letters from the Clerk of the Court or show
cause by written affidavit why they cannot comply with the rules of the Court. Failure to comply
with this order will result in the attorney being removed as counsel of record.


       Dated this 31st day of January, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 2
